Citation Nr: 0336615	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to May 
1964.  He died on February [redacted], 1993 and the appellant is his 
widow.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 2002 rating action which denied service 
connection for the cause of the veteran's death.  

Service connection for the cause of the veteran's death was 
initially denied in a June 1993 RO decision.  The appellant 
was notified in June 1993 and did not initiate a timely 
appeal.  She filed an application to reopen the claim in 
March 2002 and submitted additional evidence in support of 
her claim.  In the July 2002 decision, the RO essentially 
determined that new and material evidence had been submitted 
to warrant reopening the appellant's claim for service 
connection for the cause of the veteran's death.  However, 
the Board as the final fact finder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by an unappealed RO decision in June 1993.  

2.  Evidence received subsequent to the June 1993 rating 
decision is not cumulative and does bear directly and 
substantially upon the subject matter now under 
consideration; and when considered with all the evidence both 
old and new, it has a significant effect upon the facts 
previously considered.  


CONCLUSIONS OF LAW

1.  The June 1993 decision of the regional office that denied 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302(a), 20.1103 (2003).  

2. The evidence submitted since the previous final decision 
is new and material, and the claim of entitlement to service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a) (c), 3.159, 3.326 (2001 & 2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision as to 
the petition to reopen the claim, further assistance is 
unnecessary to aid the appellant in substantiating her claim.  

The June 1993 decision represents the last final decision of 
that issue on any basis.  38 U.S.C.A. § 7105; Evans v. Brown, 
9 Vet. App. 273 (1996).  

Once an RO decision becomes final, the claim can be reopened 
only with the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156.  See also Evans v. 
Brown, at 284 (1996), (holding that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim).  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2003).  

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may be granted for disease diagnosed after service providing 
the evidence establishes that it was incurred during service.  
38 C.F.R. § 3.303(d) (2003).  

As noted above the veteran died on February [redacted], 1993.  The 
original death certificate lists the immediate cause of death 
as multi-system organ failure.  

Evidence of record at that time of the June 1993 RO decision 
included the veteran's service medical records which were 
entirely negative for treatment, clinical findings or 
complaints related to any sort of multi-system organ failure 
or specifically to heart disease.  On service discharge 
examination in April 1964, it was noted that a cardiolipin 
microflocculation test showed a weak reaction.  Additional 
testing later that month revealed no reaction.  

The RO also considered the March 1972 vocational 
rehabilitation examination report which noted a positive 
rheumatoid factor test.  Serologic syphilis tests were VDRL 
non-reactive.  It was noted that findings did not suggest 
rheumatic, rheumatoid lupus or significant syphilitic 
activity.  

Also of record at the time of the June 1993 rating action 
were VA and private medical records which showed that the 
veteran was treated for heart problems. 

Board decisions dated in November 1985 and July 1984 both 
determined that service connection for valvular heart disease 
was not warranted.  In November 1986, the RO granted service 
connection for a cyst of the right mandible with a 0 percent 
evaluation.  

At the time of the June 1993 RO decision, evidence of record 
included the March 1984 report from the Armed Forces 
Institute of Pathology which noted a history of a positive 
syphilis test; however, no therapeutic regimen in response to 
such findings were located in the record.  The examiner 
indicated that clinical findings were consistent with 
rheumatic heart disease.  

The RO determined that service connection for the cause of 
the veteran's death was not warranted since there was no 
evidence that the cause of the veteran's death was related to 
his service-connected right mandible cyst or any incident of 
service.  

Evidence received since the final June 1993 RO decision 
includes the veteran's terminal hospital record dated in 
February 1993.  The hospital record reflects that the veteran 
was admitted with clinical digoxin toxicity, congestive heart 
failure, complex cardiac and pulmonary failure and continued 
tobacco abuse.  Chronic arterial fibrillation, hypertension, 
renal failure and acidosis were also noted.  The veteran died 
on February [redacted], 1993 secondary to ventricular fibrillation.  

Also of record since the final June 1993 decision is a death 
certificate which was amended by Christopher Rubel, M.D.  The 
amended death certificate notes shows that the veteran's 
immediate cause of death was multi-system organ failure, due 
to or as a consequence of sepsis and hypertension.  

In a statement dated in October 2003, Dr. Rubel opined that 
the veteran had "positive chronic syphilis."  Dr. Rubel 
noted that this condition could cause multi-system organ 
failure.  He believed that this disease resulted in sepsis 
and organ failure, which led to the veteran's demise.  

The Board finds that the October 2003 statement from Dr. 
Rubel is relevant evidence which requires consideration in 
connection with the evidence of record in order to fairly 
adjudicate the claim of entitlement to service connection for 
the cause of the veteran's death.  This evidence is relevant 
and probative of the question of whether the veteran 
developed syphilis during his period of active duty and if 
so, the possible relationship of such to his fatal multi-
system organ failure.  Hodge, 155 F.3d at 1363 (Observing 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  

This evidence is not only new, but is also material because 
it provides evidence that the claimed history of syphilis 
could have had its onset in service and subsequently resulted 
in his fatal multi-system organ failure.  Thus, this evidence 
is relevant and probative to the issue at hand and when 
considered with all the evidence both old and new, it has a 
significant effect upon the facts previously considered.  38 
C.F.R. § 3.156.  Having determined that new and material 
evidence has been added to the record, the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received and the claim for 
service connection for cause of the veteran's death is 
reopened.  


REMAND

Under the VCAA, VA is obliged to provide an examination, or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).

In this case, the veteran's medical records contain 
conflicting evidence as to whether syphilis was present 
during service and whether syphilis played a role in causing 
his fatal multi-system organ failure.  A medical opinion is 
needed to resolve these conflicts.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should forward the veteran's 
claims folder to an appropriate VA 
physician for an opinion as to the 
etiology of his fatal multi-system organ 
failure.  The physician should review the 
claims file, and specifically comment on 
whether it is at least as likely as not 
(50 percent probability or more) that 
syphilis was present in service, and if 
so, was it at least as likely as not that 
syphilis caused or contributed to the 
cause of the veteran's death.  

The examiner should provide a rationale 
for all opinions expressed.  

2.  The RO should then readjudicate the 
appellant's claim.  If the benefit 
remains denied, she should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



